DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to application 17/410,964 filed 8/24/2021.
Claims 1-20 presented for examination.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over MAALEJ et al., Pub No US 2022/0014804 (hereafter MAALEJ) in view of Brinkman, JR. et al., Pub No US 2020/0365188 (hereafter Brinkman).

Regarding Claim 1, MAALEJ discloses a method [para.0002: Discloses a method for delivering secondary video content including performing, at a processor of a computing device, an active video semantic analysis on a segment of a first video content presented on a viewing device.] comprising:
receiving a stream of live content [para.0024: Discloses end users receiving live streaming (a stream of live content) from a streaming services broadcast (provider); and para.0055: Discloses receiving a live broadcast (real-time) of a sporting event (live content).];
extracting one or more attributes from the stream of live content in real time [para.0003: Discloses identifying (extracting) a plurality of active video visible elements (attributes) within a segment; and para.0007: Discloses a semantic analysis of the first video content (attributes) with a plurality of secondary video content candidates; and para.0023: Discloses a short video segment of the main video content, taking place immediately before a scheduled interruption (a commercial break), may be selected (requested) for the semantic analysis. The semantic analysis identifies and labels elements (attributes), such as people, creatures, structures, and/or objects in the short video segment of the main video content.];
transmitting, at a first time, attributes for a first segment of the stream of live content [para.0058: Discloses a semantic analysis storage module (element 226) may store (transmitting) results (attributes) of the semantic analysis of the segments (a first segment, a second segment…) of primary video content; and para.0055: Discloses each segment is analyzed before an interruption (such as a commercial break). Thus, prior to a first commercial break (at a first time), attributes are extracted from the first segment and analyzed, and prior to a second commercial break (a second time), attributes are extracted and analyzed.], the first segment having a predetermined duration [para.0053: Discloses a video content segmenting module (element 220) may be configured to divide the received live video content into smaller segments (plurality of segments - a first segment, a second segment…)  that may be used for semantic analysis. Each segment may have a designated duration, such as 3, 4, or 5 seconds of video; and para.0054: Discloses predetermined durations for each of the segments (plurality of segments - a first segment, a second segment…).]; and
transmitting, at a second time, attributes for a second segment of the stream of live content [para.0058: Discloses a semantic analysis storage module (element 226) may store (transmitting) results (attributes) of the semantic analysis of the segments (a first segment, a second segment…) of primary video content; and para.0055: Discloses each segment is analyzed before an interruption (such as a commercial break). Thus, prior to a first commercial break (at a first time), attributes are extracted from the first segment and analyzed, and prior to a second commercial break (a second time), attributes are extracted and analyzed.], wherein the second segment has the predetermined duration [para.0053: Discloses a video content segmenting module (element 220) may be configured to divide the received live video content into smaller segments (plurality of segments - a first segment, a second segment…)  that may be used for semantic analysis. Each segment may have a designated duration, such as 3, 4, or 5 seconds of video; and para.0054: Discloses predetermined durations for each of the segments (plurality of segments - a first segment, a second segment…).], and
MAALEJ does not explicitly disclose wherein the second segment at least partially overlaps with the first segment. However, in analogous art, FIG. 1 and paragraphs 0030-0031 of Brinkman discloses a video has multiple video segments, where the video segments can overlap in different fashions. FIG.1 illustrates partially overlapping of segments 3 and 4. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify MAALEJ with the teaching wherein the second segment at least partially overlaps with the first segment, as taught by Brinkman in order to yield predictable result such as influencing how the segments are assembled into a play order (Brinkman: para.0031).

Regarding Claim 2, the combined teachings of MAALEJ and Brinkman discloses the method of claim 1, and MAALEJ further discloses wherein:
transmitting the attributes for the first segment of the stream of live content comprises grouping at least some of the extracted attributes for the first segment of the stream of live content at the end of the first segment [para.0057: Discloses a semantic analysis module (element 224) may classify and/or categorize the identified elements (attributes). For example, the identified elements may be associated with categories, like travel, vehicles, merchandise, apparel, appliances, etc.; and para.0027: Discloses this is done at the end of the segment. Thus, at the end of a first segment just prior to the first commercial break encountered, and at the end of a second segment just prior to the second commercial break encountered.]; and
transmitting the attributes for the second segment of the stream of live content comprises grouping at least some of the extracted attributes for the second segment of the stream of live content at the end of the second segment [para.0057: Discloses a semantic analysis module (element 224) may classify and/or categorize the identified elements (attributes). For example, the identified elements may be associated with categories, like travel, vehicles, merchandise, apparel, appliances, etc.; and para.0027: Discloses this is done at the end of the segment. Thus, at the end of a first segment just prior to the first commercial break encountered, and at the end of a second segment just prior to the second commercial break encountered.].

Regarding Claim 3, the combined teachings of MAALEJ and Brinkman discloses the method of claim 1, and MAALEJ further discloses further comprising:
receiving a first request for attributes of the stream of live content, wherein [para.0023: Discloses a short video segment of the main video content, taking place immediately before a scheduled interruption (a commercial break), may be selected (receiving a first requested) for the semantic analysis. The semantic analysis identifies and labels elements (extracting attributes), such as people, creatures, structures, and/or objects in the short video segment of the main video content.]:
transmitting the attributes for the first segment of the stream of live content comprises transmitting the attributes for the first segment of the stream of live content in response to the reception of the first request [para.0058: Discloses a semantic analysis storage module (element 226) may store (transmitting) results (attributes) of the semantic analysis of the segments (a first segment, a second segment…) of primary video content; and para.0055: Discloses each segment is analyzed before an interruption (such as a commercial break). Thus, prior to a first commercial break (at a first time), attributes are extracted from the first segment and analyzed, and prior to a second commercial break (a second time), attributes are extracted and analyzed.].

Regarding Claim 4, the combined teachings of MAALEJ and Brinkman discloses the method of claim 3, and MAALEJ further discloses wherein receiving the first request for attributes of the stream of live content comprises receiving, at the start of a first break in the stream of live content, the first request for attributes of the stream of live content [para.0023: Discloses a short video segment of the main video content, taking place immediately before (at the start) a scheduled interruption (any commercial break – a first break, a second break …), may be selected (receiving a request – at plurality of breaks) for the semantic analysis. The semantic analysis identifies and labels elements (extracting attributes), such as people, creatures, structures, and/or objects in the short video segment of the main video content.].

Regarding Claim 5, the combined teachings of MAALEJ and Brinkman discloses the method of claim 4, and MAALEJ further discloses wherein the first break in the stream of live content is a first advertisement break in the stream of live content [para.0038: Discloses the interrupt in the live streaming may be a commercial break (an advertisement).].

Regarding Claim 6, the combined teachings of MAALEJ and Brinkman discloses the method of claim 3, and MAALEJ further discloses further comprising:
receiving a second request for attributes of the stream of live content [FIG.1A: Discloses a second segment (element 75); and para.0023: Discloses a short video segment (element 75) of the main video content, taking place immediately before a scheduled interruption (a commercial break), may be selected (receiving a second requested) for the semantic analysis. The semantic analysis identifies and labels elements (extracting attributes), such as people, creatures, structures, and/or objects in the short video segment of the main video content.], wherein:
transmitting the attributes for the second segment of the stream of live content comprises transmitting the attributes for the second segment of the stream of live content in response to the reception of the second request [para.0058: Discloses a semantic analysis storage module (element 226) may store (transmitting) results (attributes) of the semantic analysis of the segments (a first segment, a second segment…) of primary video content; and para.0055: Discloses each segment is analyzed before an interruption (such as a commercial break). Thus, prior to a first commercial break (at a first time), attributes are extracted from the first segment and analyzed, and prior to a second commercial break (a second time), attributes are extracted and analyzed.].

Regarding Claim 7, the combined teachings of MAALEJ and Brinkman discloses the method of claim 6, and MAALEJ further discloses wherein receiving the second request for attributes of the stream of live content comprises receiving, at the start of a second break in the stream of live content, the second request for attributes of the stream of live content [para.0023: Discloses a short video segment of the main video content, taking place immediately before (at the start) a scheduled interruption (any commercial break – a first break, a second break …), may be selected (receiving a request – at plurality of breaks) for the semantic analysis. The semantic analysis identifies and labels elements (extracting attributes), such as people, creatures, structures, and/or objects in the short video segment of the main video content.].

Regarding Claim 8, the combined teachings of MAALEJ and Brinkman discloses the method of claim 7, and MAALEJ further discloses wherein the second break in the stream of live content is a second advertisement break in the stream of live content [para.0038: Discloses the interrupt in the live streaming may be a commercial break (an advertisement).].

Regarding Claim 15, the combined teachings of MAALEJ and Brinkman discloses the method of claim 1, and MAALEJ further discloses wherein the one or more attributes are one or more of a topic, a rating, or a category [FIG.4A & para.0075: Discloses attributes from the segment(s) of Primary Video content (element 430) are analyzed by the Semantic Analysis Engine (element 425) for objects, categories, and relationships which are used for determining replacement segment.].

Regarding Claim 17, the combined teachings of MAALEJ and Brinkman discloses the method of claim 1, and Brinkman further discloses wherein the second segment overlaps with the first segment for an overlap duration, the overlap duration being equal to the difference between the second time and the first time [FIG. 1: Discloses the difference between SEGMENT 4 END (element 118 – the second time) and SEGMENT 3 END (element 114 – the first time) is equal to the overlap duration.]. This claim is rejected on the same grounds as claim 1.

Regarding Claim 18, the combined teachings of MAALEJ and Brinkman discloses the method of claim 1, and Brinkman further discloses wherein the first segment and the second segment are consecutive segments of the stream of live content [FIG.1: Discloses all the SEGMENT(s) 1-5 are consecutive segments of the stream of live content.]. This claim is rejected on the same grounds as claim 1.

Regarding Claim 19, MAALEJ discloses a non-transitory computer-readable medium storing instructions that, when executed, cause an apparatus [para.0008: Discloses a non-transitory processor-readable storage medium having stored thereon processor-executable instructions configured to cause a processor of a computing device (an apparatus) to perform operations] to:
receive a stream of live content [para.0024: Discloses end users receive live streaming (a stream of live content); and para.0055: Discloses receiving a live broadcast (real-time) of a sporting event (live content).];
extract one or more attributes from the stream of live content in real time [para.0003: Discloses identifying (extract) a plurality of active video visible elements (attributes) within a segment; and para.0007: Discloses a semantic analysis of the first extracted video content (attributes) with a plurality of secondary video content candidates.];
transmit, at a first time, attributes for a first segment of the stream of live content [para.0058: Discloses a semantic analysis storage module (element 226) may store (transmit) results (attributes) of the semantic analysis of the segments (a first segment, a second segment…) of primary video content; and para.0055: Discloses each segment is analyzed before an interruption (such as a commercial break). Thus, prior to a first commercial break (at a first time), attributes are extracted from the first segment and analyzed, and prior to a second commercial break (a second time), attributes are extracted and analyzed.], the first segment having a predetermined duration [para.0053: Discloses a video content segmenting module (element 220) may be configured to divide the received live video content into smaller segments (plurality of segments - a first segment, a second segment…)  that may be used for semantic analysis. Each segment may have a designated duration, such as 3, 4, or 5 seconds of video; and para.0054: Discloses predetermined durations for each of the segments (plurality of segments - a first segment, a second segment…).]; and
transmit, at a second time, attributes for a second segment of the stream of live content [para.0058: Discloses a semantic analysis storage module (element 226) may store (transmit) results (attributes) of the semantic analysis of the segments (a first segment, a second segment…) of primary video content; and para.0055: Discloses each segment is analyzed before an interruption (such as a commercial break). Thus, prior to a first commercial break (at a first time), attributes are extracted from the first segment and analyzed, and prior to a second commercial break (a second time), attributes are extracted and analyzed.], wherein the second segment has the predetermined duration [para.0053: Discloses a video content segmenting module (element 220) may be configured to divide the received live video content into smaller segments (plurality of segments - a first segment, a second segment…)  that may be used for semantic analysis. Each segment may have a designated duration, such as 3, 4, or 5 seconds of video; and para.0054: Discloses predetermined durations for each of the segments (plurality of segments - a first segment, a second segment…).], and
MAALEJ does not explicitly disclose wherein the second segment at least partially overlaps with the first segment. However, in analogous art, FIG. 1 and paragraphs 0030-0031 of Brinkman discloses a video has multiple video segments, where the video segments can overlap in different fashions. FIG.1 illustrates partially overlapping of segments 3 and 4. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify MAALEJ with the teaching wherein the second segment at least partially overlaps with the first segment, as taught by Brinkman in order to yield predictable result such as influencing how the segments are assembled into a play order (Brinkman: para.0031).

Regarding Claim 20, MAALEJ discloses an apparatus [para.0008: Discloses a computing device (an apparatus).] comprising:
one or more processors [para.0008: Discloses the computing device having a processor.]; and
memory storing instructions that, when executed by the one or more processors, cause the apparatus [para.0008: Discloses a non-transitory processor-readable storage medium having stored thereon processor-executable instructions configured to cause a processor of the computing device (the apparatus) to perform operations] to:
receive a stream of live content [para.0024: Discloses end users receive live streaming (a stream of live content); and para.0055: Discloses receiving a live broadcast (real-time) of a sporting event (live content).];
extract one or more attributes from the stream of live content in real time [para.0003: Discloses identifying (extract) a plurality of active video visible elements (attributes) within a segment; and para.0007: Discloses a semantic analysis of the first extracted video content (attributes) with a plurality of secondary video content candidates.];
transmit, at a first time, attributes for a first segment of the stream of live content [para.0058: Discloses a semantic analysis storage module (element 226) may store (transmit) results (attributes) of the semantic analysis of the segments (a first segment, a second segment…) of primary video content; and para.0055: Discloses each segment is analyzed before an interruption (such as a commercial break). Thus, prior to a first commercial break (at a first time), attributes are extracted from the first segment and analyzed, and prior to a second commercial break (a second time), attributes are extracted and analyzed.], the first segment having a predetermined duration [para.0053: Discloses a video content segmenting module (element 220) may be configured to divide the received live video content into smaller segments (plurality of segments - a first segment, a second segment…)  that may be used for semantic analysis. Each segment may have a designated duration, such as 3, 4, or 5 seconds of video; and para.0054: Discloses predetermined durations for each of the segments (plurality of segments - a first segment, a second segment…).]; and
transmit, at a second time, attributes for a second segment of the stream of live content [para.0058: Discloses a semantic analysis storage module (element 226) may store (transmit) results (attributes) of the semantic analysis of the segments (a first segment, a second segment…) of primary video content; and para.0055: Discloses each segment is analyzed before an interruption (such as a commercial break). Thus, prior to a first commercial break (at a first time), attributes are extracted from the first segment and analyzed, and prior to a second commercial break (a second time), attributes are extracted and analyzed.], wherein the second segment has the predetermined duration [para.0053: Discloses a video content segmenting module (element 220) may be configured to divide the received live video content into smaller segments (plurality of segments - a first segment, a second segment…)  that may be used for semantic analysis. Each segment may have a designated duration, such as 3, 4, or 5 seconds of video; and para.0054: Discloses predetermined durations for each of the segments (plurality of segments - a first segment, a second segment…).], and
MAALEJ does not explicitly disclose wherein the second segment at least partially overlaps with the first segment. However, in analogous art, FIG. 1 and paragraphs 0030-0031 of Brinkman discloses a video has multiple video segments, where the video segments can overlap in different fashions. FIG.1 illustrates partially overlapping of segments 3 and 4. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify MAALEJ with the teaching wherein the second segment at least partially overlaps with the first segment, as taught by Brinkman in order to yield predictable result such as influencing how the segments are assembled into a play order (Brinkman: para.0031).

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over MAALEJ et al., Pub No US 2022/0014804 (hereafter MAALEJ) in view of Brinkman, JR. et al., Pub No US 2020/0365188 (hereafter Brinkman) and further in view of Wu et al., Pat No US 10,887,672 (hereafter Wu).

Regarding Claim 9, the combined teachings of MAALEJ and Brinkman discloses the method of claim 1, and MAALEJ further discloses wherein:
the stream of live content comprises a video stream [para.0024: Discloses live streaming of video (a stream of live content); and para.0055: Discloses receiving video of a live broadcast (real-time) of a sporting event (live content).]; and 
extracting the one or more attributes from the stream of live content comprises: extracting one or more video attributes from the video stream [para.0003: Discloses identifying (extracting) a plurality of active video visible elements (attributes) within a segment; and para.0007: Discloses a semantic analysis of the first video content (attributes) with a plurality of secondary video content candidates; and para.0023: Discloses a short video segment of the main video content, taking place immediately before a scheduled interruption (a commercial break), may be selected (requested) for the semantic analysis. The semantic analysis identifies and labels elements (attributes), such as people, creatures, structures, and/or objects in the short video segment of the main video content.].
The combination of MAALEJ and Brinkman do not explicitly disclose the stream of live content comprises an audio stream and a video stream; and extracting one or more audio attributes from the audio stream (emphasis added to distinguish the elements not taught by the combination). However, in analogous art, Wu discloses receiving both a sequence of video segments and a sequence of audio segments (ABSTRACT). Column 1, line 9 discloses video and audio streams. Column 2, lines 23- 27 discloses a manifest generated according to the Dynan1ic Adaptive Streaming over HTTP (DASH) standard includes a list of video and audio segments representing the video component of a media presentation and a list of audio segments representing the audio component (attributes) of the media presentation. Column 5, lines 20-22 discloses using the manifest, the user device decodes the audio streams (extracting one or more audio attributes from the audio stream). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify MAALEJ and Brinkman with the teaching of extracting one or more audio attributes from the audio stream, as taught by Wu in order to yield predictable result such as efficiently representing manifests for media presentations (Wu: col.1, lines 60-62).

Regarding Claim 10, the combined teachings of MAALEJ, Brinkman, and Wu discloses the method of claim 9, and MAALEJ further discloses wherein extracting the one or more audio attributes from the audio stream comprises converting audio in the audio stream to text [para.0060: Discloses analysis of the audio content (speech-to-text). As an example, a reporter standing in front of the reflection pool may say, “I'm here standing in front of the Lincoln Memorial Reflecting Pool outside our nation's
capital . . . ,” which after a speech-to-text translation provides attribute information.].

Regarding Claim 11, the combined teachings of MAALEJ, Brinkman, and Wu discloses the method of claim 9, and MAALEJ further discloses wherein extracting the one or more video attributes from the video stream comprises recognizing objects and text in the video stream [para.0060: Discloses analyze additional elements of video content, such as text displaying in the video.].

Regarding Claim 12, the combined teachings of MAALEJ and Brinkman discloses the method of claim 1, the combination of MAALEJ and Brinkman do not explicitly disclose wherein extracting the one or more attributes from the stream of live content comprises performing pattern recognition on the stream of live content. However, in analogous art, Wu discloses a pattern detector identifies a video duration and an audio timeline. Using this information, the pattern detector determines the number of audio segments in the pattern and the durations of each of those segments. The pattern detector transmits the manifest to the user device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify MAALEJ and Brinkman with the teaching of performing pattern recognition, as taught by Wu in order to yield predictable result such as efficiently representing manifests for media presentations (Wu: col.1, lines 60-62).

Claims 13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over MAALEJ et al., Pub No US 2022/0014804 (hereafter MAALEJ) in view of Brinkman, JR. et al., Pub No US 2020/0365188 (hereafter Brinkman) and further in view of Tinsman et al., Pub No US 2013/0031582 (hereafter Tinsman).

Regarding Claim 13, the combined teachings of MAALEJ and Brinkman discloses the method of claim 1, the combination of MAALEJ and Brinkman do not explicitly disclose wherein the stream of live content is received from a content provider, and the attributes for the first segment of the stream of live content and the attributes for the second segment of the stream of live content are transmitted to the content provider (emphasis added to distinguish the elements not taught by the combination). However, in analogous art, Tinsman discloses TV provider receives (transmitted to provider) data (attributes) regarding video being watched [para.0120]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify MAALEJ and Brinkman with the teaching of attributes transmitted to the content provider, as taught by Tinsman in order to yield predictable result such as efficiently allowing for local advertisement of local information [Tinsman: para.0003].

Regarding Claim 14, the combined teachings of MAALEJ and Brinkman discloses the method of claim 1, the combination of MAALEJ and Brinkman do not explicitly disclose wherein the stream of live content is received from a content provider, and the attributes for the first segment of the stream of live content and the attributes for the second segment of the stream of live content are transmitted to an advertiser that is different from the content provider (emphasis added to distinguish the elements not taught by the combination). However, in analogous art, Tinsman discloses TV broadcasters may provide data to advertisers as to how many households will receive their ad prior to starting the bidding process. This information may be stored with the attribute data and transmitted to the advertiser when the TV broadcaster solicits bids [para.0120]. Thus, attributes are transmitted to an advertiser that is different from the content provider since the content provider is transmitting the attributes to the advertiser. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify MAALEJ and Brinkman with the teaching of attributes transmitted to the content provider, as taught by Tinsman in order to yield predictable result such as efficiently allowing for local advertisement of local information [Tinsman: para.0003].

Regarding Claim 16, the combined teachings of MAALEJ and Brinkman discloses the method of claim 1, the combination of MAALEJ and Brinkman do not explicitly disclose wherein receiving the stream of live content comprises: receiving a Uniform Resource Locator pointing to the stream of live content; and requesting the stream of live content based on the Uniform Resource Locator. However, in analogous art, Tinsman discloses presentation description may be a separate file provided by a
server or may be embedded into the feeds. A plurality of presentation descriptions may be transmitted and program code operating in a set top box may select one or more of the presentation descriptions based upon an identifier in the presentation description(s). This allows presentation descriptions to be selected that correspond to set top box requirements and/or viewer preferences or other information. The identifier may comprise a URL. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify MAALEJ and Brinkman with the teaching of receiving a Uniform Resource Locator pointing to the stream of live content, and requesting the stream of live content based on the Uniform Resource Locator, as taught by Tinsman in order to yield predictable result such as efficiently allowing for local advertisement of local information [Tinsman: para.0003].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hung-Te Chou, (US 2009/0119369) - Discloses a sending component configured to send at least one media attribute associated with the at least one media segment to a remote server [para.0006].
Wondra et al., (US 2021/0274244) - Discloses users who are disinterested in live content and who perform a synchronized viewing media group to provide those users with a synchronized viewing of non-live content during a lull in the live media so that those users remain engaged with their media consumption environment and do not become distracted from content that is of interest to the users [para.0002].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL OCAK whose telephone number is (571) 272-2774.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADIL OCAK/Examiner, Art Unit 2426